Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 17 December 1800
From: Dupont de Nemours, Pierre Samuel
To: Jefferson, Thomas




Good-Stay, near New-York 17 Xbre. 1800.

Vous voila donc à la tête de votre sage Nation. Elle a mis librement son plus Grand-Homme à sa plus grande Place. Vous n’avez conquis que les cœurs.
Je demande à Dieu de bénir votre Gouvernement.
Et j’assure qu’il le bénira. Car il vous a éminemment donné la Raison, cette lumiere qui éclaire tout homme venant en ce monde, mais qui ne les éclaire pas tous également.
Vous aurez auprés de Vous La Fayete, dont la bonté, la moralité, l’attachement pour ce Pays, font une Compagnie digne de votre âme élevée et patriotique.
Quand mes Enfans, que j’envoie en Europe pour mes affaires,  seront revenus, j’irai m’établir à Alexandrie, où j’ai acheté une maison, afin d’être plus à portée de me réjouir dans vos Oeuvres.
Un de mes Fils, que Lavoisier m’a instruit pendant cinq ans pour la Fabrication et la Régie des Poudres (Gun-Powder), et qui est un des meilleurs Poudriers de la France, où se font les meilleures Poudres du monde, établira ici une Manufacture excellente de cette matière indispensable à la défense des Etats.
Son voyage en France a pour objet de rapporter diverses machines en Cuivre et en Bronze, qu’il ne pourrait faire exécuter ici, ni aussi vite, ni aussi bien, pour le triple de la valeur.
J’ôse vous répondre qu’il enverra les Boulets à un cinquieme de distance de plus que ne vont les Boulets anglais et hollandais.
Et, sur cette promesse, je vous prie de ne faire aucun marché pour les fournitures de Poudre à vos magasins de Guerre, avant d’avoir essayé comparativement aux autres celles que nous vous ferons.
Sous votre Présidence, tout doit être, tout sera aux meilleurs et aux plus dignes. Et malgré vos, nos Principes extrêmement démocratiques, on dira qu’en ce sens Jefferson penche vers l’Aristocratie.—Aussi fait le sublime Président de l’univers.
Par précaution contre le Post-office, j’ai gardé une minute de mon Livre sur l’Education nationale dans les Etats-unis. Et, qu’il vous soit parvenu ou non, j’espere que je pourrai le traduire en anglais cet hiver, avec bien du regret que ce Patois énergique, mais incorrect et peu philosophique, soit la langue de votre Pays.
Vous connaissez mon inviolable et respectueux attachement

Du Pont (De Nemours)


Pusy et Madame Du Pont me chargent de féliciter l’Amérique en votre Personne sur votre avénement à la Présidence.—Et je crois que l’Europe, les sciences, la Philosophie et la morale doivent avoir leur part du compliment.
Mes Fils vous présentent leur respect.
Je désire que l’Ainé, qui a treize ans d’habitation, deux enfans nés en South-Carolina (République qui me devient bien chere) et serment d’allégeance en Virginie, soit complettement naturalisé le plus tôt possible.
21 Xbre.
Mon Fils, chargé de mettre ma Lettre à la Poste, me la renvoie avec la vôtre du 12.
Je suis bien aise que vous ayiez joui du bonheur d’un cheval échappé.—Vous ne le retrouverez de longtems aussi complet.—On  vient de vous atteler à un Wagon qui ne laisse pas d’avoir son poids. Mais Hercule portait le monde. Vous êtes bien poli sur la difficulté de me traduire. Ce sera donc pour moi une bonne étude d’Anglais.—Imaginez que mon audacieuse ambition va jusqu’à espérer que vous aurez la bonté de corriger mon Thême.



editors’ translation

Good-Stay, near New York 17 Dec. 1800.

So there you are at the head of your wise nation. She has freely placed its greatest man in her highest place. You have conquered the hearts only [i.e., not by force].
I ask God to bless your Government.
I am sure that He will bless it. For He has eminently given you Reason, that light which enlightens all men coming into this world, but which does not enlighten them all equally.
You will have at your side Lafayette, whose kindness, morality, and affection for this country make him worthy company for your lofty and patriotic soul.
When my children, whom I am sending to Europe for my business affairs, return, I shall go settle in Alexandria, where I have bought a house, so as to be in greater proximity to rejoice in your works.
One of my sons, whom Lavoisier taught for me for five years in the manufacture and control of powders (gun-powder), and who is one of the best powder makers in France, where the best powders in the world are made, will establish here an excellent factory for this substance that is indispensable for the defense of nations.
The object of his trip to France is to bring back different machines in copper and in bronze that he could not have made here, neither rapidly enough, nor well enough for three times the price.
I make bold to guarantee that he will send cannonballs to a distance onefifth farther than English and Dutch cannonballs go.
And according to that promise, I beg you to make no contract for furnishing powder for your war magazines before having made a comparative assay between the others and the ones we shall make for you.
Under your presidency, everything will go to the best and the worthiest. And despite your, our, extremely democratic principles, it will be said that in that sense Jefferson leans towards the aristocracy.—So does the sublime president of the universe.
As a precaution against the post-office, I have kept a draft of my book on national education in the United States. And whether or not it got to you, I hope that I can translate it into English this winter, with great regret that this forceful, but incorrect and largely unphilosophical dialect, is the language of your country.
You know my inviolable and respectful affection

Du Pont (De Nemours)


Pusy and Madame Du Pont have charged me with congratulating America through you upon your accession to the Presidency. And I believe that Europe, the sciences, philosophy, and morality must partake of this compliment. My sons present their respects to you.
I wish that the elder, who has thirteen years of residence, two children born in South Carolina (a republic that is becoming very dear to me) and an oath of allegiance in Virginia, may be completely naturalized as soon as possible.
21 Dec.
My son, charged with mailing my letter, has brought it back to me with yours of the 12th.
I am quite happy that you enjoyed the happiness of a runaway horse.—You will not find it again so completely for a long time.—You have just been hitched to a wagon that does not lack weight. But Hercules carried the world.
You are very polite about the difficulty of translating me. Hence it will be for me a good English study.—Imagine that my bold ambition extends so far as to hope that you will have the kindness to correct my translation.


